DETAILED ACTION
Election/Restrictions
Newly submitted claims 1-2 and 4-15 directed to an invention that is independent or distinct from the invention originally claimed for at least one of the following reasons:
1.	Present independent claim 1 incorporates all the subject matters of the rejected claim 3 (fully examined in the Office action of 10/8/2021), but excludes the previously recited Polystyrene and/or Poly(4-vinylphenol).  That is, present independent claim 1 now recites a different limitation:  “wherein the hydrophobic polymer host is selected from the group consisting of: polyvinylidene difluoride (PVDF), polytetrafluoroethylene, polyvinylfluoride, polychlorotrifluoroethylene, polyhexafluoropropylene, polyethylene, polypropylene, polybutene, polyisobutylene, poly(4-methyl-1-pentene), poly(l-decene), polychloroprene, polyisoprene, poly(ethylene-co-tetrafluoroethylene), poly(vinylidene-co-hexafluoropropylene), poly(vinylchloride),  poly(styrene-co-butadiene), poly(styrene-co-α-methylstyrene), polyacenaphthylene, poly(4-tert-butylstyrene), poly(4-methylstyrene), poly(4-vinylbiphenyl),  polyvinylcyclohexane, copolymers thereof and mixtures thereof.” 
2.	Present dependent claim 5 incorporates all the subject matters of the rejected claim 5 (fully examined in the Office action of 10/8/2021), but excludes the previously recited Polystyrene.  That is, present independent claim 1 now recites a different limitation:  “wherein the hydrophobic polymer host is PVDF .” 
3.	If this invention were not restricted and the newly submitted claims 1-2 and 4-15 were not withdrawn from consideration, applicant could further submit new claims for further examination by, e.g., further excluding/including one or more of the species listed above.  As a result, hundreds of possible combinations of the listed species could be presented for examination by one present patent application.
Since applicant has received an action on the merits for the originally presented invention (which included Polystyrene and/or Poly(4-vinylphenol)), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, present independent claim 1 and their 

Response to Arguments
Applicant's arguments filed on 4/8/2021 regarding claim 1 have been fully considered but they are not persuasive.
Applicant basically argues that the cited references Tao et al. and/or Belbruno fail to teach independent claim 1, for example, especially, “wherein the hydrophobic polymer host is selected from the group consisting of: polyvinylidene difluoride (PVDF), polytetrafluoroethylene, polyvinylfluoride, polychlorotrifluoroethylene, polyhexafluoropropylene, polyethylene, polypropylene, polybutene, polyisobutylene, poly(4-methyl-1-pentene), poly(l-decene), polychloroprene, polyisoprene, poly(ethylene-co-tetrafluoroethylene), poly(vinylidene-co-hexafluoropropylene), poly(vinylchloride),  poly(styrene-co-butadiene), poly(styrene-co-α-methylstyrene), polyacenaphthylene, poly(4-tert-butylstyrene), poly(4-methylstyrene), poly(4-vinylbiphenyl),  polyvinylcyclohexane, copolymers thereof and mixtures thereof.”  Therefore, applicant further concludes that Tao et al. and/or Belbruno fail to anticipate independent claim 1.
The examiner, however, respectfully disagrees.  Similar to discussions in the Office action of 10/8/2021, aligning with the present disclosure, Tao for example teaches the molecularly imprinted polymer sensor (10) comprising a molecularly imprinted polymer (MIP) film/host serving as a host layer coated on a surface of a substrate such as a quartz crystal tuning fork (10).  The molecularly imprinted polymer sensor (10) with the MIP film/host can sense a target molecule (including toxic non-polar hydrophobic molecules benzene, toluene, xylene, etc.; Tao Pars. 0034, 0046, 0051).  The MIP film is a hydrophobic polymer having one or more binding sites to bind the target molecule.  As the target molecule binds onto the MIP film, a weight of the MIP film increases proportionally to an amount/number of the target molecules.  As such, the molecularly imprinted polymer sensor (10) with the MIP film can sense the target molecule and its amount/number.
polystyrene, poly(4-vinylphenol), etc., (Belbruno Par. 0033).
It appears that applicant’s claim 1, Tao et al., and Belbruno, all provide a list of possible or example MIP films of a hydrophobic polymer.  Said list must not be construed as inclusive, exclusive, exhaustive, or limiting.  Rather, it may list more or less possible or example MIP films of a hydrophobic polymer selectable to be compatible with a selected one or more target molecules of interest. 
It further appears that, without being inventive, those ordinarily skilled in the art would easily apply the principle of Tao and/or Belbruno teaching, by further performing routine experiments with a MIP film of a hydrophobic polymer and with a selected one or more target molecules of interest, so as to make a MIP sensor for detecting the one or more target molecules of interest (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Such a MIP sensor may have a MIP film/host of a species expressly listed in claim 1, Tao et al., and/or Belbruno, for example; or of a species not expressly listed in claim 1, Tao et al., and/or Belbruno.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 16, 2021